Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The obvious type double patenting rejection over the U.S. Patents Nos. 9,714,309 and 10,336,852 has been withdrawn because of amendments to the copending claims.

Applicant’s arguments, filed 01/13/2022, with respect to US 20110251596 by Kim in view of US 20140058045 by Hermel-Davidock et al with further evidence provided by Safety Data Sheet for R01C-01 (attached evidentiary reference) have been fully considered and are persuasive.  The rejection of 10/14/2021 has been withdrawn. 
Kim does not disclose a combination of a combination of a PE or PP homopolymer and a TPE comprising polypropylene monomeric units.

Applicant’s arguments, filed 01/13/2022, with respect to US 20110251596 by Kim in view of US 20140058045 by Hermel-Davidock et al and further in view of US 6303200 B1 by Woo et al have been fully considered and are persuasive.  The rejection of 10/14/2021 has been withdrawn. 
Kim in view of Woo does not disclose a combination of a combination of a PE or PP homopolymer and a TPE comprising polypropylene monomeric units.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 4-5, 7-15, 18- are rejected under 35 U.S.C. 103 as being unpatentable over US 7094837 B1 by Ellul in view of US 20140058045 by Hermel-Davidock et al with further evidence provided by Safety Data Sheet for R01C-01 (attached evidentiary reference).
Ellul discloses a thermoplastic elastomer composition comprising polypropylene homopolymer and rubber [abstract] wherein the rubber is exemplified by EPDM rubber [example 1] having greater than 57 mol % of ethylene and propylene combined [Table II]. Ellul discloses that blending of the composition occurs by mastication at 160-190°C for up to about 15 minutes [col 4 lines 16-28]. Regarding claims 19 and 21-23, Ellul also specifically discloses EPM rubber as the olefinic rubber component [col 2 lines 53-58] which has 100% of ethylene, propylene and butylene monomeric units. Ellul discloses that the composition is useful for flexible medical tubing [col 1 lines 18-21]. 
Ellul is silent as to an additive of PP-g-PEO.
Hermel-Davidock describes novel amphiphilic graft copolymers. 
Hermel-Davidock describes PP-g-PEO (abstract, Fig. 6 final product) as an additive in medical tubing which has thermoplastic elastomer in it (paragraph 109). Hermel-Davidock states that the graft copolymer can introduce polar functionality into the TPE in order to overcome the difficulty of solvent bonding TPE tubing to connectors (paragraph 108). Also, Hermel-Davidock states that the grafted copolymer can control the crystalline structure and molecular entanglement of TPE and a more climate-stable catheter tubing can be achieved (paragraph 109). 
Thus it would be obvious to one of ordinary skill in the art to add the PP-g-PEO described by Hermel-Davidock to the thermoplastic-elastomer-containing tubing of Ellul in order to control the crystalline structure and molecular entanglement of the TPE. Alternatively, there is motivation to add the PP-g-PEO of Hermel-Davidock to overcome the difficulty of solvent bonding TPE tubing to connectors. 

It is noted this is a product-by-process claim and Hermel-Davidock describes the product. PP-g-PEO (paragraph 12, formula II).)- “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)- However, Hermel-Davidock also describes the preparation process of ethylene oxide ring opening polymerization of a polypropylene-maleic anhydride (paragraph 20). Although Hermel-Davidock is silent as to the specific weight % of the starting polymer, Hermel-Davidock meets the claim as she describes the final product.

Regarding claims 1, 4, 9, 12 and 15, Hermel-Davidock describes PP-g-PEO of the following formula (paragraph 12, formula II):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766